UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08397 THE MARSICO INVESTMENT FUND (Exact name of registrant as specified in charter) 1200 17th Street, Suite 1600 Denver, CO 80202 (Address of principal executive offices)(Zip code) Christopher J. Marsico The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, CO 80202 (Name and address of agent for service) Copies to: Sander M. Bieber, Esq. Dechert LLP 1treet, N.W. Washington, D.C.20006 Registrant's telephone number, including area code:(303) 454-5600 Date of fiscal year end: September 30 Date of reporting period: September 30, 2011 Item 1 – Reports to Stockholders. ANNUAL REPORT SEPTEMBER 30, 2011 OCTOBER 2011 DEAR SHAREHOLDER: Enclosed is your annual report for The Marsico Investment Fund, encompassing the one-year fiscal period from October 1, 2010 to September 30, 2011. The purpose of this report is to provide a retrospective for the Marsico Funds’ one-year investment results by discussing what we believe were the main areas that impacted performance – including the macroeconomic environment, sector and industry positioning, and individual stock selection – as compared to the Funds’ performance benchmark indexes. For updated information regarding the market environment and the Funds’ overall investment postures and performance, please refer to the Funds’ most recent monthly fact sheets and quarterly investment updates, which are available under the name of each Fund on the Funds’ website at www.marsicofunds.com. NOTE REGARDING CHANGES TO THE MARSICO INVESTMENT TEAM Effective October 1, 2011, Cory Gilchrist, CFA, portfolio manager of the Marsico 21st Century Fund and co-manager of the Marsico Global Fund, left Marsico Capital Management, LLC to pursue personal and charitable interests. Brandon Geisler, senior research analyst at Marsico Capital Management, LLC, has been appointed portfolio manager of the Marsico 21st Century Fund. Brandon joined Marsico Capital in January 2006. He has nine years of experience in the financial services industry. Brandon spent four years with Goldman, Sachs & Co., where he was a Vice President in Equity Research covering the restaurant, retailing, and other consumer-related industry groups. At Marsico Capital, Brandon has remained actively involved in those areas, while broadening his research responsibilities to include the automobile, aerospace/defense, home improvement, and other industries. Tom Marsico and Jim Gendelman, who have served as co-portfolio managers for the Marsico Global Fund since its inception, will remain in those roles. TABLE OF CONTENTS KEY FUND STATISTICS 2 MARKET ENVIRONMENT 5 MARSICO FOCUS FUND Investment Review 8 Fund Overview 11 Schedule of Investments 12 MARSICO GROWTH FUND Investment Review 8 Fund Overview 13 Schedule of Investments 14 MARSICO 21st CENTURY FUND Investment Review 16 Fund Overview 18 Schedule of Investments 19 MARSICO INTERNATIONAL OPPORTUNITIES FUND Investment Review 20 Fund Overview 22 Schedule of Investments 23 MARSICO FLEXIBLE CAPITAL FUND Investment Review 25 Fund Overview 27 Schedule of Investments 28 MARSICO GLOBAL FUND Investment Review 30 Fund Overview 32 Schedule of Investments 33 MARSICO EMERGING MARKETS FUND Investment Review 35 Fund Overview 37 Schedule of Investments 38 FINANCIAL STATEMENTS 40 NOTES TO FINANCIAL STATEMENTS 50 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 59 EXPENSE EXAMPLE 60 OTHER INFORMATION 61 TRUSTEE AND OFFICER INFORMATION 62 1 KEY FUND STATISTICS (UNAUDITED) Marsico Focus Fund Marsico Growth Fund Marsico 21st Century Fund MFOCX
